Citation Nr: 1024697	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  02-11 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney 
at law



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from April 
1974 to April 1976.  The case is before the Board of Veterans' 
Appeals (Board) on remand from the United States Court of Appeals 
for Veterans Claims (Court).  This matter was originally before 
the Board on appeal from a rating decision of the Boise, Idaho 
Department of Veterans Affairs (VA) Regional Office (RO).  In a 
decision issued in January 2005, the Board denied the Veteran's 
appeal seeking to reopen a claim of service connection for 
tinnitus.  He appealed that decision to the Court.  In January 
2007, the Court issued an Order that vacated the January 2005 
Board decision and remanded the matter on appeal for 
readjudication consistent with the instructions outlined in a 
January 2007 Joint Motion by the parties. [The Veterans Law Judge 
who issued the January 2005 Board decision is no longer with the 
Board, and the case was reassigned to the undersigned.]  In 
August 2007, the Board remanded the case for action in compliance 
with the mandates of the Court Order and the Joint Motion.

In a decision issued in March 2008, the Board again denied the 
Veteran's appeal seeking to reopen a claim of service connection 
for tinnitus.  He appealed that decision to the Court.  In 
November 2009, the Court issued a Memorandum Decision that 
vacated the March 2008 Board decision and remanded the matter on 
appeal for readjudication consistent with the instructions 
outlined in the Memorandum Decision.  


FINDINGS OF FACT

1.  An unappealed rating decision in January 1984 denied a claim 
of service connection for tinnitus on the basis that such 
disability was not manifested in service or related to service.

2.  Evidence received since the January 1984 rating decision is 
new and is material as to whether tinnitus was manifested in 
service; it is so significant that it must be considered in order 
to fairly decide the merits of the claim.
3.  Tinnitus was not manifested in service, and is not shown to 
be related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The January 1984 rating decision that denied service 
connection for tinnitus is final based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(a) (2009).

2.  Evidence received since the January 1984 rating decision is 
new and material, and the claim of service connection for 
tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).

3.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  

Generally, VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, in the present case, the unfavorable rating decision 
that is the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements in 
November 2000.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of the 
initial decision, the RO did not err in not providing such 
notice.  Rather, a veteran has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. 
at 120.   

With respect to the new and material aspect of the claim, 
inasmuch as this decision grants the benefit addressed, there is 
no reason to address notice and subsequent process requirements, 
as any failure in this area is nonprejudicial.  With respect to 
the service connection aspect of the claim, the Veteran was 
provided content-complying notice by letters dated in April 2003, 
March 2004, and August 2007.  The letters explained the evidence 
necessary to substantiate a service connection claim, the 
evidence VA was responsible for providing, and the evidence the 
Veteran was responsible for providing.  He has had ample 
opportunity to respond.  In compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the August 2007 letter 
informed him of disability rating and effective date criteria.  
Thereafter, the claim was readjudicated.  See November 2007 SSOC.  
Neither the Veteran nor his attorney alleges that notice has been 
less than adequate.

Regarding VA's duty to assist, the RO secured the service 
treatment records (STRs) as well as VA records of postservice 
medical treatment.  The Veteran provided private medical evidence 
and a written statement from his sister.  He was afforded 
pertinent VA examinations in April 2001 and in April 2002.  Taken 
together, these examinations are sufficient for rating purposes.  
Robinson v. Mansfield, 21 Vet. App. 545 (2008).  The examiners 
specifically stated that they had reviewed the claims folder in 
connection with the examinations.  The examiners obtained a 
reported history from the Veteran and conducted a thorough 
examination.  Evidentiary development in this matter is complete 
to the extent possible.  The Veteran has not identified any 
pertinent evidence outstanding.  VA's duty to assist is met.  

II.  Factual Background and Legal Analysis:  New and Material 
Evidence

Service connection for tinnitus was denied by a January 1984 
rating decision on the basis that such disability was not 
manifested in service or related to service.  The Veteran was 
notified of the decision that same month; he did not file a 
notice of disagreement with the decision within a year of 
notification. 

The evidence of record at the time of the January 1984 rating 
decision included the Veteran's STRs which were silent as to any 
complaint,, treatment, or diagnosis of tinnitus or ringing in the 
ears.  The record also contained a December 1983 VA examination 
report which noted that the Veteran reported "constant ringing" 
in the ears.

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a).  However, if new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and review 
the former disposition of the claim.  Manio v. Derwinski, 1 Vet. 
App 145 (1991).  Specifically, under 38 C.F.R. § 3.156(a), new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits 
of the claim. 38 C.F.R. § 3.156(a) (as in effect prior to August 
29, 2001).

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend to 
prove the merits of the claim as to each essential element that 
was a specified basis for the last final disallowance of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  The credibility 
of the evidence is presumed in determining whether new and 
material evidence has been submitted.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Court noted in the November 2009 Memorandum Decision that the 
current claim to reopen underlies the June 2000 [sic] RO decision 
(See Memorandum Decision at p. 2.  The Board notes that the 
record before the Board contains January 1984, July 2000, and May 
2001 rating decisions, but not one issued in June 2000.).  The 
Board recognizes that where a case has been remanded to the 
Board, the Order of the Court constitutes the law of the case, 
and the Board is bound to follow the Court's mandate.  See 
Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  In June 2000 
correspondence, the Veteran contends that he was told he had 
tinnitus at the time of his service separation examination, and 
in 1984 at the VA Medical Center (MC) in Portland, Oregon (this 
latter contention appears to be a reference to a diagnosis of 
tinnitus on November 1983 VA examination at the Portland VAMC).  

Evidence received since the 1984 denial includes a December 1999 
audiological evaluation performed by the Veteran's employer which 
does not mention tinnitus; VA treatment records from 2000 to 
2007; April 2001 and April 2002 VA examination reports which 
address the medical question of whether the Veteran's tinnitus is 
related to service; written statements from the Veteran; and an 
undated statement from the Veteran's sister that the Veteran had 
hearing problems when he came home from service in 1976 which 
have progressively worsened over the years.

The Memorandum Decision found that if the lay statements 
submitted for the first time in connection with the current 
appeal "are the first evidence that [the Veteran] had complained 
of tinnitus while in service, or had been advised that he had 
tinnitus while in service, then such evidence would be new and 
material, and the claim should have been reopened, the full duty 
to assist satisfied, and the merits adjudicated."  See 
Memorandum Decision at 3.  As noted above, the Order of the Court 
constitutes the law of the case, and the Board is bound to follow 
the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 
(1996). 

After careful longitudinal review of the evidence presented, the 
Board finds that the lay statements filed in connection with the 
current appeal, most notably his June 2000 written statement, are 
the first evidence that the Veteran had been advised that he had 
tinnitus while in service.  Accordingly, the law of the case 
requires the conclusion that this evidence is new and material, 
and the claim must be, and is, is reopened.  

III.  Factual Background and Legal Analysis:  Merits 
Determination

At the outset, the Board notes that the Veteran is not prejudiced 
by the Board's proceeding to de novo review without remanding the 
matter to the RO for their initial consideration in light of 
reopening.  This is because the RO, in essence, has already 
reopened the claim, and considered the matter de novo (see May 
2001 and July 2002 rating decisions).  Significantly, the duty to 
assist (which attached upon reopening of the claim) was met, as 
the RO arranged for the above-mentioned VA examinations of the 
Veteran in April 2001, and in April 2002.  Consequently, any 
action ordered by the Board in a Remand to the RO in light of the 
reopening would merely constitute an exercise in redundancy.  

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also 
may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record and 
an evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

Satisfactory lay or other evidence that an injury or disease was 
incurred or aggravated in combat will be accepted as sufficient 
proof of service connection if the evidence is consistent with 
the circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Veteran's service personnel records show that his military 
occupational specialty (MOS) was radio operator.  The Veteran's 
STRs, including his service entrance and separation examination 
reports, are silent for complaints, findings, treatment, or 
diagnoses relating to tinnitus.  

The first postservice reference to tinnitus appears in a November 
1983 VA audiology examination report wherein the Veteran 
complained of constant ringing and the diagnoses included 
"tinnitus aurium constant."  As noted above, in June 2000 
correspondence, the Veteran contends that he was told he had 
tinnitus at the time of his service separation examination and by 
VA personnel in 1984.

A November 2000 VA audiology consultation report notes that the 
Veteran reported a gradual onset of ringing in the ears "15-20 
years ago", or between 1980 and 1985.  It also noted that the 
Veteran was exposed to noise working in a sugar factory off and 
on for 4 years, although he used ear protection.  In addition, he 
reported "some hunting" and construction work "all my life."

On April 2001 VA examination, the Veteran described a constant 
bilateral ringing that was worse on the right with a gradual 
onset 15 to 20 years earlier, or between 1981 and 1986.  He 
reported the same history of noise exposure as he had in November 
2000.  The examiner concluded that there was no evidence in the 
record to support the onset of tinnitus during service and that 
it was less likely than not that the Veteran's tinnitus was 
related to noise exposure in service.  The examiner noted that 
the Veteran's first documented complaint of tinnitus was in 1983, 
and that he had a history of occupational noise exposure after 
service.

On April 2002 VA examination, the Veteran reported he had a 
constant bilateral high-pitched tinnitus that started "sometime 
in the 1980s."  He stated that he had been exposed to excessive 
noise in service working around teletypes, voice radios, and M-
16s.  The examiner noted that he had noise exposure prior to 
entering service when he went hunting with no ear protection.  
The examiner also noted that the Veteran had occupational noise 
exposure after his separation from service in 1976 and before his 
1983 VA examination.  The examiner found "no evidence in his 
military records documenting he had tinnitus while in the 
military."  It was noted that the veteran had additional noise 
exposure after service, but prior to his 1983 VA examination.  
The examiner concluded that there was not enough evidence 
available to substantiate the Veteran's claim of having tinnitus 
in service and that it was less likely than not that the 
Veteran's tinnitus was caused by excessive noise while in the 
military.

An undated letter from the Veteran's sister states that the 
Veteran did not have problems with his hearing before service, 
but that he had difficulty hearing after service.  She did not 
mention tinnitus or ringing in the ears.

A February 2005 statement from the Veteran reports that he did 
not think there would be any remarks about tinnitus in his STRs 
because there was no treatment for tinnitus at that time.  He 
stated he complained about tinnitus during service, but was told 
just to live with it.  He reported that in his post-service jobs, 
he always wore hearing protection and that in his construction 
job he was away from immediate noise producing areas and the 
noise he was exposed to there was no greater than what would be 
encountered in normal everyday life.  He reported that his 
tinnitus started in the military "and continues to this day."

It is not in dispute that the Veteran now has tinnitus and it may 
also reasonably be conceded that he was exposed to some levels of 
noise trauma in service.  

It is noteworthy that postservice evidence does not include any 
mention of complaints or findings of hearing loss and/or tinnitus 
prior to 1983 (more than 7 years after service).  Such a lengthy 
time interval between service and the earliest postservice 
clinical notation of complaints or findings of a disability for 
which service connection is sought is, of itself, a factor 
weighing against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In addition to the documented post-service treatment records, the 
evidence includes statements from the Veteran asserting 
continuity of symptoms.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  On the other hand, the lay statement of the 
Veteran's sister does not refer to tinnitus.  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology against the absence of documented complaints or 
treatment in service or for over 7 years following active duty 
discharge and finds his recollections as to symptoms experienced 
in the distant past, made in connection with a claim for 
benefits, to be less probative.  Therefore, continuity has not 
here been established, either through the competent evidence or 
through his statements.

The Board finds that the Veteran's statements with respect to the 
start of his tinnitus symptomatology are not credible.  See 
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995). ("Credibility 
can be genuinely evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, 
official plausibility of the testimony, and the consistency of 
the witness' testimony").  The Veteran's reported history of 
continued tinnitus since active service is inconsistent with the 
other evidence of record.  Indeed, while he stated that his 
disorder began in service and that he was "told" by the 
examiner on separation examination that he had, the separation 
examination report is silent for pertinent complaints or 
findings.  Inasmuch as tinnitus is a disability that is generally 
diagnosed based on subjective complaints, and is generally 
without objective manifestations, the Board finds this account 
inherently implausible.  Moreover, the Veteran's own statements 
are inconsistent.  While he reported in 2005 that he has had 
tinnitus since service, on at least three other (previous) 
occasions, the Veteran reported that his tinnitus began several 
years after service, in the 1980s (or 15 to 20 years prior to 
2001 or 2002).  See November 2000 VA treatment record; April 2001 
VA examination report; and April 2002 VA examination report.  
Finally, his statements lack credibility as they are self-
serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although 
Board must take into consideration the Veteran's statements, it 
may consider whether self-interest may be a factor in making such 
statements).

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
tinnitus to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on the 
2001 and 2002 VA examinations undertaken specifically to address 
the issue on appeal.  Notably, the examiners agree that tinnitus 
was less likely as not (less than 50 percent probability) related 
to his service.  The VA examiners indicated that the Veteran's 
claims file was reviewed.  The file review is significant, as in 
support of the opinions the examiners cite to clinical data 
including that there were no complaints or findings of tinnitus 
in the STRs or for several years after service.  Further, they 
note that the record shows significant post-service occupational 
noise exposure in addition to recreational noise exposure which 
could account for his tinnitus.  The Board finds that the 
Veteran's subsequent assertions minimizing the extent of his 
postservice noise exposure are self-serving, and therefore 
unpersuasive.

The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed disorder and active duty 
service.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant. See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms because this requires 
only personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470.  However, tinnitus is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  Such competent evidence has 
been provided by the medical personnel who have examined and/or 
treated the Veteran during the current appeal and by service 
records obtained and associated with the claims file.  The Board 
attaches greater probative weight to the clinical findings than 
to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of service 
connection for tinnitus.  Hence, the benefit of the doubt 
doctrine does not apply; the claim must be denied.


ORDER

The claim of service connection for tinnitus is reopened; 
however, service connection for tinnitus is denied on de novo 
review.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


